Citation Nr: 0604613	
Decision Date: 02/17/06    Archive Date: 02/28/06

DOCKET NO.  03-12 917	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for 
diverticulosis and spastic colon.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

April Maddox, Associate Counsel




INTRODUCTION

The veteran served on active duty from October 1951 to 
February 1954 and again from February 1955 to January 1957. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, the Commonwealth of Puerto Rico.  


FINDINGS OF FACT

1.  The RO has provided all required notice and obtained all 
relevant evidence necessary for the equitable disposition of 
the appellant's appeal.

2.  The RO denied service connection for diverticulosis and 
spastic colon in a May 1976 rating decision.  The veteran did 
no appeal that decision.  In May 1994, December 1995, June 
2002, and August 2002 decisions, the RO denied the veteran's 
attempts to reopen this claim on the basis that there was no 
new and material evidence submitted.

3.  The veteran filed a claim to reopen his claim for service 
connection for the disabilities at issue in January 2001.     

4.  Evidence received since the May 1976 rating decision 
regarding the veteran's claim for service connection for 
diverticulosis and spastic colon does not bear directly and 
substantially upon the specific matter under consideration, 
is cumulative and redundant of the evidence of record at the 
time of the last prior final denial, and is not so 
significant that it must be considered in order to fairly 
decide the merits of the claim.




CONCLUSIONS OF LAW

1.  The unappealed rating decision of May 1976 is final.  
38 C.F.R. § 3.104, 19.118, 19.153 (1975), 38 U.S.C. § 4005(c) 
(1970).

2.  No new and material evidence has been received since the 
May 1976 rating decision to reopen a claim for service 
connection for diverticulosis and spastic colon.  38 U.S.C.A.  
§ 5108 (West 2002); 38 C.F.R. § 3.156(a) (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Applicable Law

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303(a) (2005).  Disability which is proximately due to or 
the result of a service-connected disease or injury shall 
also be service-connected.  See 38 C.F.R. § 3.310 (2005).  
Generally, service connection requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).

If a claimant files an application for service connection 
with VA, and the claim is disallowed, he has the right to 
appeal that disallowance to the Board.  See, e.g., 38 
U.S.C.A. §§ 7104, 7105; 38 C.F.R. §§ 20.200, 20.201, 20.202, 
20.302.  If the claimant does not initiate an appeal within 
one year, or if the claimant fails to perfect the appeal by 
filing a timely substantive appeal, or if the claimant 
initiates a timely appeal and the appeal is later withdrawn 
or denied, the disallowance becomes final.  See 38 C.F.R. §§ 
20.204, 20.302, 20.1100, 20.1103.

Pursuant to 38 U.S.C.A. § 5108, a finally disallowed claim 
may be reopened when new and material evidence is presented 
or secured with respect to that claim.  The Board notes that 
new regulations redefine "new and material evidence" and 
clarify the types of assistance VA will provide to a claimant 
attempting to reopen a previously denied claim.  66 Fed. Reg. 
at 44, 630 (codified as amended at 38 C.F.R. §§ 3.156(a), 
3.159(c)).  

For claims filed prior to August 29, 2001, "new and material 
evidence" is defined as evidence not previously submitted to 
agency decision makers which bears directly and substantially 
upon the specific matter under consideration, which is 
neither cumulative or redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2002); 
See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

In determining whether evidence is "new and material," the 
credibility of the new evidence must be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992); but see Duran v. 
Brown, 7 Vet. App. 216 (1994) ("Justus does not require the 
Secretary to consider the patently incredible to be 
credible"). 

The Board notes that even if the RO finds that that there is 
no new and material evidence to reopen a claim, the Board has 
a jurisdictional responsibility to determine whether a claim 
previously denied by the RO is properly reopened.  See 
Jackson v. Principi, 265 F.2d 1366 (Fed. Cir. 2001) (citing 
28 U.S.C.A. §§ 5108, 7105(c)).

Analysis

The veteran submitted his original claim for service 
connection for "stomach trouble" in February 1976.  At the 
time of this claim, the RO reviewed all available service 
medical and private treatment records.  Service medical 
records show that the veteran was hospitalized for abdominal 
pain of unknown etiology from November 1956 to January 1957.  
No disease was found and the veteran was discharged.  The 
veteran's discharge examination in January 1957 noted the 
recent hospitalization and stated that the veteran's 
complaints were found to be caused by parasitosis.  Also, a 
private treatment record dated in February 1976 shows that 
the veteran was treated for chronic colotis (neurogenic) and 
duodenitis from 1957 to 1958.  The veteran was afforded a VA 
examination in May 1976.  The impressions were diverticulosis 
colon, external hemorrhoids, and spastic colon.  Upon review 
of the claims file, the RO denied service connection for 
diverticulosis and spastic colon in a May 1976 rating 
decision, finding that while there was evidence of 
diverticulosis colon and spastic colon, there was no evidence 
of either continuity of symptomatology or a nexus between 
these colon disorders and service nearly 20 years earlier.  
Although the RO provided notice of the denial, the veteran 
did not initiate an appeal.  Thus, the rating decision of May 
1976 is final.  38 C.F.R. § 3.104, 19.118, 19.153 (1975), 38 
U.S.C. § 4005(c) (1970).

In November 1993, the veteran filed a second claim for 
service connection, this time specifically for "colon 
conditions."  The RO denied this second claim by rating 
decision dated in May 1994, finding that the veteran had 
failed to submit new and material evidence to reopen the 
claim.  In November 1995 the veteran submitted a private X-
ray dated in October 1995.  The impressions were 
calcification overlying the transverse colon and 
constipation.  Upon review of this new evidence, the RO 
affirmed its previous denial in December 1995, finding again 
that the veteran had failed to submit new and material 
evidence to reopen the claim.  

In January 2001 the veteran filed a third claim, this time 
specifically for diverticulosis and irritable colon.  By 
rating decision dated in July 2004, the RO continued the 
denial of service connection for diverticulosis and spastic 
colon, finding that the veteran had failed to submit new and 
material evidence to reopen the claim.  The veteran submitted 
a notice of disagreement (NOD) in June 2002 and a timely 
appeal was filed in March 2003.  

Since the RO's May 1976 denial, the veteran has submitted 
several additional VA and private medical treatment records.  
Private records dated from November 1993 to October 2004 show 
treatment for various disorders, including, arterial 
hypertension, diverticulosis, left nephrolithiasis, chronic 
obstructive pulmonary disease, spondylosis of the spine, 
anxiety, and right shoulder and neck disorders.  VA treatment 
records dated from December 1975 to January 2004 show 
treatment for various including erosive gastritis and 
duodenitis.  These records also show that the veteran had 
surgery on his hemorrhoids in May 1988.  None of these 
records contain a medical opinion connecting the veteran's 
gastrointestinal disorders with service.  

Upon review of the record, the Board finds that while this 
evidence is new, it does not bear directly and substantially 
upon the specific matter under consideration and is 
cumulative and redundant of the evidence of record at the 
time of the last prior final denial.  The May 1976 rating 
decision acknowledged the existence of the veteran's 
diverticulosis and spastic colon disorders, but denied 
service connection due to the absence of a nexus between 
these disorders and service and the lack of evidence of 
continuity of symptomatology.  Thus, in order to reopen the 
claim for diverticulosis and spastic colon disorders, the 
veteran must submit evidence showing that these disorders are 
related to service or a service-connected disorder.  Also, 
while recent private treatment records show treatment for 
diverticulosis there is no evidence of a current spastic 
colon disorder.    

While the newly submitted evidence shows the existence of 
diverticulosis, it does not provide evidence as to whether 
the veteran's colon disorder is due to or proximately caused 
by his military service nearly 50 years ago.  The veteran's 
own medical opinion is not a basis to reopen this claim.  See 
Bostain v. West, 11 Vet. App. 124, 127 (1998), citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also 
Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson 
is generally not capable of opining on matters requiring 
medical knowledge").  Given that none of these records 
provide a nexus between the veteran's current diverticulosis 
and his military service, the evidence is not new and 
material and the claim is not reopened.  38 U.S.C.A. § 5108.



Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A.  5100, 5102-5103A, 5106, 5107, 5126 (West 
2002)), imposes obligations on VA in terms of its duty to 
notify and assist claimants.  Under the VCAA, when VA 
receives a complete or substantially complete application for 
benefits, it is required to notify the claimant and his 
representative, if any, of any information and medical or lay 
evidence that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the Court held that VA must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in his possession that pertains to the claim. 

The Board finds that the VCAA notice requirements have been 
satisfied by virtue of a letter sent to the veteran in April 
2002.  Since this letter fully provided notice of elements 
(1) and (3), see above, it is not necessary for the Board to 
provide extensive reasons and bases as to how VA has complied 
with the VCAA's notice requirements.  See Mayfield v. 
Nicholson,  19 Vet. App. 103 (2005).  In addition, by virtue 
of the rating decision on appeal, the statement of the case 
(SOC), and the supplemental statement of the case (SSOC), he 
was provided with specific information as to why his claim 
was being denied, and of the evidence that was lacking.    

Finally, with respect to elements (2) and (4), the Board 
notes that the RO's letter, the SOC, and the SSOC generally 
informed the veteran that the RO would assist the veteran in 
providing all necessary evidence and that it was necessary to 
send any evidence in his possession to VA that supports his 
claim.  There is no allegation from the veteran that he has 
any evidence in his possession that is needed for a full and 
fair adjudication of this claim.  

The Board is mindful that, in concluding that the VCAA notice 
requirements have been satisfied, the Board has relied on 
communications other than the RO's formal VCAA notice letter 
to the appellant.  However, at bottom, what the VCAA seeks to 
achieve is to give the appellant notice of the elements 
outlined above.  Once that has been done-irrespective of 
whether it has been done by way of a single notice letter, or 
via more than one communication-the essential purposes of the 
VCAA have been satisfied.  Here, the Board finds that, 
because each of the four content requirements of a VCAA 
notice has been met, any error in not providing a single 
notice to the appellant covering all content requirements was 
harmless.  See, e.g., 38 C.F.R.  § 20.1102 (2005); Mayfield, 
supra.  The veteran has not claimed that VA has failed to 
comply with the notice requirements of the VCAA.  Further, 
the Board finds no additional evidence available that would 
provide a basis to reopen this claim.  

The Board also notes that the Court's decision in Pelegrini 
II, held, in part, that a VCAA notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) and 
that was done in this case.  The claims folder contains all 
available service medical records, private medical records, 
VA medical records, and VA examination reports.  The veteran 
has not identified any other outstanding evidence to be 
obtained.  Accordingly, the Board finds that VA has satisfied 
its duty to notify and to assist pursuant to the VCAA.  See 
38 U.S.C.A.  §§ 5102 and 5103 (West 2002); 38 C.F.R. § 
3.159(b) (2005); Pelegrini II; Quartuccio v. Principi, 16 
Vet. App. 183 (2002).


ORDER

New and material evidence not having not been received, the 
claim for service connection for diverticulosis and spastic 
colon is not reopened; the appeal is denied.




____________________________________________
STEVEN L. KELLER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


